Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
It is noted that no Information Disclosure Statement (IDS) has been filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al (US Patent Application Pub. No. 2019/0261260 A1) hereinafter Dao, in view of Li et al (WIPO Publication No. WO 2019/194954 A1) hereinafter Li.
Regarding claims 1 and 11, Dao teaches:
A method for setting up expected communication behavior information in a communication system, the system comprising an external entity and a 5G system (5GS), wherein the 5GS comprises a 5G core (5GC), wherein the 5GC comprises a functional entity, a Unified Data Management (UDM), a Session Management Function (SMF), and a User Plane Function (UPF), the method comprising: (see Fig. 4, Fig.8 and [0001],[0004],[0018], Dao shows a 5G communication network system which provides a network exposure function/NEF (a functional entity) for the management of user equipment/UE contexts and PDU session contexts (expected communication behavior), the system includes an application function/AF (an external entity) and an UDM, SMF and UPF (a Unified Data Management (UDM), a Session Management Function (SMF), and a User Plane Function (UPF)).  
performing, by the external entity, an Application Programming Interface (API) call via an API of the functional entity and setting up an expected communication behavior for a subscriber or set of subscribers, a data network name (DNN), a 5G virtual network (VN), a slice or a combination thereof that the functional entity is allowed to manage; (see Fig. 4 step 401 and [0066]-[0068], Dao shows the AF (the external entity) can send a request to NEF to set up a UE group context, this request carries information of member UEs of a particular UE group (setting up an expected communication behavior for a subscriber or set of subscribers), [0010],[0011],[0152]  shows AF using a common API framework core function (an API of the functional entity), where the information may include DNN and UE group ID (a data network name (DNN),)
based on the subscriber or set of subscribers being referred to via an IP address, IP address range, media access control (MAC) address or MAC address range, mapping, at the functional entity, the address or address range to the subscriber or set of subscribers; (see [0066]-[0068],[0011], Dao shows the AF request to NEF includes information of member UEs of a particular UE group, and the NEF is preconfigured to serve a particular UE group, having information on the NEF such as UE group ID including internal group ID, external group ID, IMSI group ID, UE IDs (mapping, at the functional entity, the address or address range to the subscriber or set of subscribers)
updating, at the UDM, by adding and storing, expected communication behavior information into subscriber information of one or more subscribers; (see [0068],[0073], Dao shows the NEF sends an application data update request indicative of the UE group context to the UDM/UDR which may be stored in the UDM, or UDR, or both and includes the UE IDs of UEs in the group, and other related information from the service subscription information (updating, at the UDM, by adding and storing)
based on the subscriber or set of subscribers having an active Protocol Data Unit (PDU) session or PDU sessions, wherein the SMF is subscribed in the UDM to changes of subscriber information of the subscriber or set of subscribers of the PDU session or PDU sessions, notifying, from the UDM to the subscribed SMF, of a change in the subscriber information; and (see Fig.4 step 407 [0070],[0071], Dao shows the UDM transmits an application data change notification (notifying, from the UDM) which is indicative of the UE group context to the PCF, the PCF subsequently transits the notification to the SMF which currently serve UEs of UE group (SMF is subscribed in the UDM to changes of subscriber information of the subscriber or set of subscribers), Fig. 7 shows a PDU session in progress and SMF performing a session establishment modification (subscriber or set of subscribers having an active Protocol Data Unit (PDU) session)
for active PDU sessions, performing, from the SMF to the UPF, an N4 session modification procedure and updating the expected communication behavior in the UPF via an N4 interface (see Fig.7 and  [0114], Dao shows the SMF initiates an N4 session modification procedure with the selected UPF by sending a N4 session establishment/modification request to the UPF and provides rules to be installed on the UPF for this PDU session (an N4 session modification procedure and updating the expected communication behavior)
Dao does not explicitly show:
sending a confirmation, from the functional entity to the external entity, that the setting up of the expected communication behavior for the subscriber or set of subscribers, the DNN, the 5G VN, the slice or the combination thereof has been performed successfully; 
Li shows:
sending a confirmation, from the functional entity to the external entity, that the setting up of the expected communication behavior for the subscriber or set of subscribers, the DNN, the 5G VN, the slice or the combination thereof has been performed successfully, (see [0002],[0004], Li shows a system which allows an application server (AS) to pre-configure a data transfer to user equipment/UEs during a specific time period over a local area data network/DN that is accessible by a UE only in specific locations via a packet data unit/PDU session, Fig.7 step 715 and [0066],[0077] shows AF (the external entity) sends a request message indicating a request for a registration/session configuration to NEF (the functional entity) related to UE’s session across the DNs, and the NEF sends a registration/session configuration response to the AF corresponding to the request (setting up… has been performed successfully)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dao to incorporate the teaching of Li such that when the UDM updates and stores the application data it sends the update response the NEF which sends a session configuration response to the AF corresponding to the AF request. Doing so would provide reliable local storage of subscription data since the NEF sends a configuration response to the AF that the operation has been performed successfully.

Regarding claims 2 and 12, Dao modified by Li teaches method and system of claims 1 and 11
Dao shows:
The method of claim 1, wherein setting up the expected communication behavior for the subscriber or set of subscribers, the DNN, the 5G VN, the slice or the combination thereof further comprises: subscribing, by the external entity, the subscriber or set of subscribers, the DNN, the 5G VN, the slice or the combination thereof to notifications of expected communication behavior information; (see Fig.14 and [0170], Dao shows NEF transfers the UE context, or UE group context which may include UE related information, AF related information, UE ID SUPI, GPSI, IP address; and 5GC information e.g. DNN, AF subscription for event monitoring e.g. event exposure services, information on subscribed services, AF notification reporting information received from the AF and maps it to NEF notification reporting information (subscribing … to notifications of expected communication behavior information)
Dao does not explicitly show:
wherein the confirmation indicates that the subscription of the subscriber or set of subscribers, the DNN, the 5G VN, the slice or the combination thereof to notifications of expected communication behavior information has been performed successfully and comprises subscription information; 
Li shows:
wherein the confirmation indicates that the subscription of the subscriber or set of subscribers, the DNN, the 5G VN, the slice or the combination thereof to notifications of expected communication behavior information has been performed successfully and comprises subscription information (see Fig.7 step 715 and [0066],[0077], Li shows AF (the external entity) sends a request message indicating a request for a registration/session configuration to NEF related to configuring UE’s session across the DNs, and the NEF sends a registration/session configuration response to the AF corresponding to the request  and AF may be provided with a policy identifier, a list of what LADN/DN (has been performed successfully and comprises subscription information)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dao to incorporate the teaching of Li such that when the UDM updates and stores the application data it sends the update response the NEF which sends a session configuration response to the AF corresponding to the AF request. Doing so would provide reliable local storage of subscription data since the NEF sends a configuration response to the AF that the operation has been performed successfully.

Regarding claim 3, Dao modified by Li teaches claim 1
Dao shows:
The method of claim 1, further comprising: receiving, at the functional entity, a subscriber specified as a Subscriber Permanent Identifier (SUPI); and accessing the subscriber information at the UDM by using the SUPI (see [0170]-[0173], Dao shows the NEF receives and stores the UE context in an external storage function, also notifies the CP function, such as UDM, SMF, AMF, and PCF the location of UE context, which includes the UE ID such as SUPI (accessing the subscriber information at the UDM by using the SUPI)

Regarding claims 4 and 13, Dao modified by Li teaches method and system of claims 1 and 11
Dao shows:
The method of claim 1, further comprising: receiving, at the functional entity, a subscriber specified as a Generic Public Subscription Identifier (GPSI); obtaining, from the UDM, a Subscriber Permanent Identifier (SUPI), by using the GPSI; and accessing the subscriber information at the UDM by using the SUPI (see [0170]-[0173], Dao shows the NEF receives and stores the UE context in an external storage function, also notifies the CP function, such as UDM, SMF, AMF, and PCF the location of UE context, which includes the UE ID such as GPSI (receiving, at the functional entity, a subscriber specified as a Generic Public Subscription Identifier (GPSI), UE related information can include one or more of UE ID (SUPI, GPSI, IP address/prefix); parameter mapping of SUPI to GPSI (obtaining, from the UDM, a Subscriber Permanent Identifier (SUPI), by using the GPSI)

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dao, in view of Li, and in view of Li Xu et al (US Patent Application Pub. No. 2019/0357301 A1) hereinafter Li Xu, and in further view of Talebi et al (WIPO Publication No. WO 2020/102795 A1) hereinafter Talebi.
Regarding claims 5 and 14, Dao modified by Li teaches method and system of claims 1 and 11
Dao shows:
The method of claim 1, wherein the 5GS further comprises a user equipment (UE), and an access network (AN) providing connectivity between the UE and the 5GC, and the 5GC further comprises a Policy and Charging Function (PCF), and wherein the method further comprises (see Fig.7 step 721 and [0103], Dao shows a system which includes UE, an access network/AN, a PCF and connection to the DN, and a PDU session establishment  request (a user equipment (UE), and an access network (AN) providing connectivity between the UE and the 5GC, and the 5GC further comprises a Policy and Charging Function (PCF))
establishing a PDU session, at the SMF, by performing a PDU establishment procedure of IP type involving the UE, the UDM and the SMF, and linking an IP address or IP prefix to a UE's PDU session and with one or more of a combination of: a Single Network Slice Selection Identifier (S-NSSAI), a 5G virtual network (VN) group, a data network name (DNN), and/or a Subscriber Permanent Identifier (SUPI) associated with the UE's PDU session, and subscribing in the UDM to changes of subscriber information associated with a subscriber identifier (ID) associated with the PDU session; (see Fig.7 steps 721,723 and [0104]-[0107], Dao shows UE sends a PDU session establishment request to the AMF using a NAS message which includes S-NSSAI, DNN, the AMF sends a Nsmf PDUSession CreateSMRequest which can include SUPI, DNN, S-NSSAI (Single Network Slice Selection Identifier (S-NSSAI)), PDU session ID, AMF ID, request type, device class, UE group ID, and UE group information to the SMF (establishing a PDU session, at the SMF), SMF retrieves subscription data from the UDM and subscribes to be notified when subscription data is modified (subscribing in the UDM to changes of subscriber information)
notifying, from the SMF to the PCF, the linked IP address or IP prefix of the UE's PDU session with the associated DNN, S-NSSAI, 5G VN group, and/or SUPI; (see Fig.7 steps 726-728 and [0110]-[0113], Dao shows the SMF performs PCF selection and in case of PDU type IPv4 or IPv6, the SMF allocates an IP address/prefix for the PDU session (linked IP address or IP prefix of the UE's PDU session), and invokes the Notify service operation message to the PCF (notifying, from the SMF to the PCF, the linked IP address or IP prefix)
registering, from the SMF to the UDM, an SMF instance identity (ID) for the given UE and PDU session including the associated DNN, S-NSSAI, 5G VN group, and/or SUPI; (see Fig.7 step 724 and [0107], Dao shows the SMF registers with the UDM and retrieves subscription data (registering, from the SMF to the UDM)
sending, from the external entity to the functional entity, a request referring to a subscriber, wherein the subscriber is specified as an IP address or IP address range, S-NSSAI, 5G VN group, DNN, and/or SUPI; (see Fig.14 and [0146], Dao shows the S-AF transfers the UE context to the T-AF, where the UE context stored in the AF contains all the information related to the UE, such as external UE ID, external group ID, GPSI, S-NSSAI which is sent to the NEF using the API/CAPIF core function (a request referring to… S-NSSAI)
Dao does not explicitly show:
a Binding Support Function (BSF) 
updating and storing, from the PCF to the BSF, the assigned IP address or IP prefix of the UE's PDU session with the associated DNN, S-NSSAI, 5G VN group, and/or SUPI; 
querying, from the functional entity to the BSF, by using the specified IP address or IP address range, S-NSSAI, 5G VN group, and/or DNN, for a Subscriber Permanent Identifier (SUPI), or list of SUPIs matching the specified IP address or IP address range, S-NSSAI, 5G VN group, DNN, and returning, from the BSF to the functional entity, a matching SUPI or list of SUPIs;
accessing, from the functional entity to the UDM, information of one or more subscribers according to the SUPI or list of SUPIs 
Li Xu shows:
a Binding Support Function (BSF); updating and storing, from the PCF to the BSF, the assigned IP address or IP prefix of the UE's PDU session with the associated DNN, S-NSSAI, 5G VN group, and/or SUPI; (see Fig.3 and [0006], Li Xu shows a system for UE internet protocol/IP address management, where an application function/AF sends via a network exposure function/NEF a request to a policy control function/PCF including information identifying traffic and an indication that a UE IP address, Fig.11 item 1020 and [0170],[0103],[0054], shows a BSF (a Binding Support Function (BSF);) communicating with PCF and an UPO, where UPO functionality may be offered by an existing CP function, e.g. NEF, which provides DN information, e.g. DNN, slice information, e.g. S-NSSAI, UE identity information, e.g. SUPI, GPSI, and/or IP or MAC address to the BSF, where the PCF is associated with the UDM as it is involved with requesting and providing subscription information, the UDM providing data storage facilities to other network functions through a service-based interface (updating and storing, from the PCF to the BSF, the assigned IP address or IP prefix of the UE's PDU session with the associated DNN, S-NSSAI,)
querying, from the functional entity to the BSF, by using the specified IP address or IP address range, S-NSSAI, 5G VN group, and/or DNN, for a Subscriber Permanent Identifier (SUPI), or list of SUPIs matching the specified IP address or IP address range, S-NSSAI, 5G VN group, DNN, and returning, from the BSF to the functional entity, a matching SUPI or list of SUPIs; accessing, from the functional entity to the UDM, information of one or more subscribers according to the SUPI or list of SUPIs  (see Fig. 10, Fig. 11 and [0170], Li Xu shows the UPO/NEF may subscribe  to the binding support function/BSF to receive information (querying, from the functional entity to the BSF) of serving PCF of PDU sessions related to the AF request, the NEF interacts with the UDM (accessing, from the functional entity to the UDM) to obtain the identity information e.g. SUPI or GPSI of the UEs by providing the UE group ID to the UDM, DN information, e.g. DNN, slice information, e.g. S-NSSAI, and/or IP or MAC address to the BSF and the BSF notifies the NEF about the information of the PCF e.g. PCF network once a binding is created or modified between the PCF and a PDU session that has matching properties i.e. with matching DN information, slice information, UE identity information (using the specified IP address or IP address range, S-NSSAI, 5G VN group, and/or DNN, for a Subscriber Permanent Identifier (SUPI), or list of SUPIs matching the specified IP address or IP address range, S-NSSAI, 5G VN group, DNN,)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dao to incorporate the teaching of Li Xu such that the system includes a BSF function that communicates with the NEF and PCF which enables NEF to receive information of serving PCF of PDU sessions related to the AF request and to obtain the identity information e.g. SUPI or GPSI of the UEs, to create a binding between the PCF and a PDU session that has matching properties i.e. with matching DN information, slice information, UE identity information. The binding implies the PCF is the serving PCF of the PDU session. Doing so would provide a binding with the serving PCF of the PDU session since the NEF is able to subscribe to the BSF function and determine the serving PCF of the PDU sessions related to the AF request.

Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al (US Patent Application Pub. No. 2019/0261260 A1) hereinafter Dao, in view of Li et al (WIPO Publication No. WO 2019/194954 A1) hereinafter Li, and in further view of Dao et al (US Patent Application Pub. No. 2020/0045753 A1) hereinafter Dao-2.
Regarding claims 8 and 16, Dao teaches:
A method for application of expected communication behavior information on a communication system, the system comprising an external entity and a 5G system (5GS), wherein the 5GS comprises a 5G core (5GC), wherein the 5GC comprises a functional entity, a Unified Data Management (UDM), a Session Management Function (SMF), and a User Plane Function (UPF), the method comprising: (see Fig. 4, Fig.8 and [0001],[0004],[0018], Dao shows a 5G communication network system which provides a network exposure function/NEF (a functional entity) for the management of user equipment/UE contexts and PDU session contexts (expected communication behavior), the system includes an application function/AF (an external entity) and an UDM, SMF and UPF (a Unified Data Management (UDM), a Session Management Function (SMF), and a User Plane Function (UPF))
subscribing, by the external entity, one or a set of subscribers to notifications of expected communication behavior information; ; (see Fig.14 and [0170], Dao shows NEF transfers the UE context, or UE group context which may include UE related information, AF related information, UE ID SUPI, GPSI, IP address; and 5GC information e.g. DNN, AF subscription for event monitoring e.g. event exposure services, information on subscribed services, AF notification reporting information received from the AF and maps it to NEF notification reporting information (subscribing … to notifications of expected communication behavior information)
mapping, at the functional entity, the one or set of subscribers to 5G system (5GS) subscribers and subscribing, for the one or set of subscribers, to expected communication behavior information events; (see [0066]-[0068],[0011], Dao shows the AF request to NEF includes information of member UEs of a particular UE group, and the NEF is preconfigured to serve a particular UE group, having information on the NEF such as UE group ID including internal group ID, external group ID, IMSI group ID, UE IDs (mapping, at the functional entity)
Dao does not explicitly show:
sending a confirmation, from the functional entity to the external entity, that the subscription of the one or set of subscribers to notifications of expected communication behavior information has been performed successfully, wherein the confirmation comprises subscription information; 
detecting, at the UPF, a packet not following the expected communication behavior information; dropping the packet or sending a notification based on whether an expected action is dropping the packet or sending a notification; wherein in case the expected action is dropping the packet, the packet is dropped; 
wherein in case the expected action is sending a notification a communication behavior information event of a PDU session is notified, from the UPF to the SMF via an N4 interface or via an Service Based Interface (SBI);
 the expected communication behavior information of the PDU session is updated, from the SMF to the UDM, with the communication behavior information event of the PDU session; 
based on the functional entity being subscribed to the PCF for a PDU session or sessions, the expected communication behavior information event for the PDU session or sessions is notified, from the PCF to the functional entity subscribed to the expected communication behavior information; and 
the expected communication behavior information event is notified from the functional entity to the external entity.
Li shows:
sending a confirmation, from the functional entity to the external entity, that the subscription of the one or set of subscribers to notifications of expected communication behavior information has been performed successfully, wherein the confirmation comprises subscription information;  (see [0002],[0004], Li shows a system which allows an application server (AS) to pre-configure a data transfer to user equipment/UEs during a specific time period over a local area data network/DN that is accessible by a UE only in specific locations via a packet data unit/PDU session, Fig.7 step 715 and [0066],[0077] shows AF (the external entity) sends a request message indicating a request for a registration/session configuration to NEF (the functional entity) related to UE’s session across the DNs, and the NEF sends a registration/session configuration response to the AF corresponding to the request (has been performed successfully)
the expected communication behavior information of the PDU session is updated, from the SMF to the UDM, with the communication behavior information event of the PDU session; (see [0088], Li shows the SMF may update the session context information in UDM/UDR and may notify the NEF about the PDU session (behavior information of the PDU session is updated, from the SMF to the UDM) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dao to incorporate the teaching of Li such that when the UDM updates and stores the application data it sends the update response the NEF which sends a session configuration response to the AF corresponding to the AF request. Doing so would provide reliable local storage of subscription data since the NEF sends a configuration response to the AF that the operation has been performed successfully.
Dao-2 shows:
detecting, at the UPF, a packet not following the expected communication behavior information; dropping the packet or sending a notification based on whether an expected action is dropping the packet or sending a notification; wherein in case the expected action is dropping the packet, the packet is dropped; (see Fig.2 and [0007],[0022], Dao-2 shows a 5G system for managing a group communications, which includes a core network control function which interacts with other functions, such as a Network Exposure Function/NEF, a Session Management Function/SMF and an Access Management Function/AMF,  Fig.4a and [0067],[0091],[0096] shows a Group Session establishment, having a QoS policy for GC Session, which includes packet delay budget for the UPF, expected or maximum group communication traffic volume in a certain period of time; charging policy based on connection time, packet counting, traffic volume counting or any combinations of the charging method and may include the indication to instruct the UPF how to process the packets when the charging reaches the limit, such as the limit of connection time, and/or the limit of the number of packets, and/or the limit of traffic volume and instruct the UPF to drop the packets when the limit reaches (wherein in case the expected action is dropping the packet, the packet is dropped), or to buffer the packets, or to keep sending the packets to the RAN node(s), the UPF may notify the SMF when the limit is reached (sending a notification on whether an expected action is dropping the packet)
wherein in case the expected action is sending a notification a communication behavior information event of a PDU session is notified, from the UPF to the SMF via an N4 interface or via an Service Based Interface (SBI); the expected communication behavior information of the PDU session is updated, from the SMF to the UDM, with the communication behavior information event of the PDU session; (see [0091],[0048], Dao-2 shows the UPF may notify the SMF when the packet is dropped, where the SMF communicates with other core network functions through a service based interface and connects to a UPF through a logical interface such as network interface N4 (notified, from the UPF to the SMF via an N4 interface)
based on the functional entity being subscribed to the PCF for a PDU session or sessions, the expected communication behavior information event for the PDU session or sessions is notified, from the PCF to the functional entity subscribed to the expected communication behavior information; and (see Fig.6 steps 7b, 8a and  [0203]-[0206],[0243], Dao-2 shows for GC Session Events, the AMF may notify the subscribed network function such as SMF, where the AMF collects all the notification messages from the other AMFs and forward all the notification messages to the SMF which collects all notification messages from one or multiple AMFs for all UEs that are targeted to receive group communication data and sends a GC Session Status Notification message towards the AF via the NEF (notified, from the PCF to the functional entity)
the expected communication behavior information event is notified from the functional entity to the external entity (see Fig. 6 step 8b and [0206], Dao-2 shows the NEF forwards the GC Session Status notification message receive from the SMF to the AF (information event is notified from the functional entity to the external entity)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dao to incorporate the teaching of Dao-2 such that the system includes a QoS policy and a charging policy for GC Session, which is based on connection time, packet counting, traffic volume counting and to instruct the UPF how to process the packets when the charging reaches a limit, such as the limit of connection time, number of packets, and/or the limit of traffic volume and instruct the UPF to drop the packets when the limit reaches. Doing so would enable more reliable data transfers since the SMF/AMF/NEF would limit the traffic based on the policy.

Regarding claim 9, Dao modified by Li and Dao-2 teaches claim 8
Dao shows:
The method of claim 8, wherein the subscribing further comprises: subscribing, by the external entity, to notifications of a single subscriber by using a Generic Public Subscription Identifier (GPSI), a Subscriber Permanent Identifier (SUPI), an IP address or a MAC address; or subscribing, by the external entity, to a set of subscribers by using an IP range, 5G virtual networks (VNs), data network names (DNNs), or slices, or a combination thereof (see [0204], Dao shows the AF can subscribe for API/CAPIF event notifications and provide its AF ID an event filter, which may include the PLMN ID, DNN, LADN, network slice information, UE group and UE information (such as GPSI (subscribing, by the external entity, to a set of subscribers by using an IP range, 5G virtual networks (VNs), data network names (DNNs))

Regarding claim 10, Dao modified by Li and Dao-2 teaches claim 8
Dao shows:
The method of claim 8, wherein the functional entity is a Network Exposure Function (NEF); and/or wherein the external entity is a third party, a user management system of an enterprise network, or a system administrator (see Fig. 5 and [0002], Dao shows the 5G system includes a network exposure function (NEF), and communicates with a network management entity which creates the UE context (a user management system).

Allowable Subject Matter
Claims 6-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s note: 
Regarding dependent claims 6 and 15: 
“The method of claim 1” is disclosed in the cited prior art by Dao and Li;
“wherein the 5GS further comprises a user equipment (UE), and an access network (AN) providing connectivity between the UE and the 5GC, and the 5GC further comprises a Policy and Charging Function (PCF), and a Binding Support Function (BSF), and wherein the method further comprises:”, “sending, from the external entity to the functional entity, a request referring to a subscriber, wherein the subscriber is specified as one or more MAC addresses or MAC address ranges;” and “querying, from the functional entity to the BSF, by using the specified one or more MAC addresses or MAC address ranges, the S-NSSAI, the 5G VN group, and/or the DNN, for the SUPI, or a list of SUPIs matching the specified MAC address or MAC address range, S-NSSAI, 5G VN group, and/or DNN, and returning, from the BSF to the functional entity, a matching SUPI or list of SUPIs; and accessing, from the functional entity to the UDM, information of one or more subscribers according to the SUPI or the list of SUPIs”  is disclosed in cited prior art by Li Xu;
“establishing a PDU session, at the SMF, by performing a PDU establishment procedure of Ethernet type involving the UE, the UDM and the SMF, linking one or more of a combination of: a Single Network Slice Selection Identifier (S-NSSAI), a 5G virtual network (VN) group, a data network name (DNN), and/or a Subscriber Permanent Identifier (SUPI), associated with the UE's PDU session, and subscribing in the UDM to changes of subscriber information associated with a subscriber identifier (ID) of the PDU session;”, “registering, from the SMF to the UDM, an SMF instance identity (ID) for a given UE and/or PDU session including a combination of: the S-NSSAI, the 5G VN group, the DNN and/or the SUPI associated with the UE's PDU session;” and “updating, from the SMF to the PCF, with an observed MAC address or MAC addresses linked with the PDU session including a combination of: the S-NSSAI, the 5G VN group, the DNN, and/or the SUPI; storing the information of the previous step at the PCF;”  is disclosed in prior art by Talebi (US Patent Application Pub. No. 2019/0182875) in Fig.2 and [0034],[0148],[0169],[0112] shows a 5G system supporting Ethernet type PDU sessions, having UDM and SMF functions which determines the wireless device availability of the local area data network/LADN, where subscription data including the S-NSSAIs of the Network Slices to which the UE subscribes;
“performing, at the UPF, MAC learning based on MAC addresses for Ethernet frames coming from one or more UEs, and notifying the SMF of observed added or deleted MAC addresses for each UE;” is disclosed in prior art by Zhang (US Patent No. 10,158,567) in Fig. 3 and col.2 lines 27-57 shows a 5G system implementing Ethernet Segment (ES)-aware MAC address learning;

Regarding dependent claim 7: 
“The method of claim 6” is disclosed in the cited prior art by Dao, Li, Xu Li, Talebi and Zhang;
“wherein the functional entity is a Network Exposure Function (NEF); and/or wherein the external entity is a third party, a user management system of an enterprise network, or a system administrator´ is disclosed in cited prior art by Dao;

	Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined Dao, Li, Xu Li, Talebi and Zhang to arrive at the present invention as recited in the context of independent claim 1 and its dependent claim 6-7 and independent claim 11 and its dependent claim 15 as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                
RANJAN. PANT
Examiner
Art Unit 2458 

/RP/